VAN BRUNT, P. J.
I concur in the result, and in the result only, of the opinion of Mr. Justice PARKER in this case. I do not think that the case of Landon v. Townshend, 112 N. Y. 93, 19 N. E. 424, and 129 N. Y. 167, 29 N. E. 71, necessarily applies to this case; and the doctrine in that case should not be extended beyond its actual requirements, as the result must, of necessity, be the unsettling of titles as to which there has heretofore been no question. The mortgage of Davies to Manchester was to him individually. He is described as a party individually. It is true that in a subsequent part of the mortgage it is declared that the mortgage is executed and delivered to Manchester as trustee for certain firms, of which Manchester’s firm is one. The habendum clause, however, is:
“To have and to hold the above-granted, bargained, and described premises, with the appurtenances, unto the said party oí the second part (Manchester), his heirs and assigns, to his and their own proper use, benefit, and behoof, forever.”
The premises were to be held by Manchester, his heirs and assigns, not his successors and assigns. In Landon v. Townshend, Waddell, as assignee, virtute officii, took the title, and only in that way,—a very different state of the proof from that presented in the case at bar.
O’BRIEN, J., concurs.